     Case 2:14-cr-00308-JAM-DB Document 132 Filed 01/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                    FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENDALL GRANT THRIFT,                                No. 2:14-cr-0308 JAM DB
12                              Movant,
13               v.                                        ORDER
14    UNITED STATES OF AMERICA,
15                              Respondent.
16

17             The Court is in receipt of the parties’ stipulation to set a briefing schedule for the United

18   States’ response to Movant’s 28 U.S.C. § 2255 motion. (Doc. 131.) Based on the request of the

19   parties, the Court adopts the following briefing schedule:

20             1. The United States shall file its response to the Movant’s motion by February 1, 2021.

21             2. The Movant shall file his traverse by March 3, 2021.

22   Dated: January 13, 2021

23

24

25

26
     /DLB7;
27   DB/Inbox/Routine/thri0308.stip


28
                                                           1
